DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a UV unit configured to support one or more UV LEDs positioned in the UV unit” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Specifically, the drawings do not show how the UV LEDs are positioned within the UV unit in order to achieve the disclosed disinfection.  Indeed the specification merely discloses that they may be supported by the UV unit ([0031]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 	“a floor mount component configured to be mounted flush with a floor surface” in claim 1 and
“a UV unit configured to support one or more UV LEDs positioned in the UV unit.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The floor mount component is a flange and sidewalls forming a cavity perpendicular to the flange (see paragraph [0025] and [0027])

The UV unit has no corresponding structure is clearly linked, thus see the rejection under 112(b) as discussed herein below. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 lacks written description for “one or more UV LEDs positioned in the UV unit”.  The specification teaches that the UV LEDs are supported by the UV unit ([0031]), not “in the UV unit”.  There is no disclosure as to how the UV unit supports the UV LEDS.
Moreover, claim 1 lacks written description for “a UV unit configured to support one or more UV LEDs positioned in the UV unit”  MPEP 2181(II)(A) recites “whether a claim reciting an element in means- (or step-) plus-function language fails to comply with 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because the specification does not disclose adequate structure (or material or acts) for performing the recited function is closely related to the question of whether the specification meets the description requirement in 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. See In re Noll, 545 F.2d 141, 149, 191 USPQ 721, 727 (CCPA 1976) (unless the means-plus-function language is itself unclear, a claim limitation written in means-plus- function language meets the definiteness requirement in 35 U.S.C. 112, second paragraph, so long as the specification meets the written description requirement in 35 U.S.C. 112”.
In the instant case “UV unit” invokes 35 USC 112(a), however there is no disclosure of structure of the “UV unit” to support the UV LED(s).  The specification only recites that the UV LEDs may be supported by a UV unit ([0031]), which is not disclosed to have any particular structure.  Therefore, since the claim is indefinite under 35 USC § 112(b) as discussed below, it also lacks written description.
Claims 3-15 lack written description by virtue of their dependencies on a rejected base claim.


Claims 1 and 3-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1 and 3-15 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to make and use a UV unit configured to support one or more UV LEDs positioned in the UV unit.
The breath of the claims allow for any UV unit configured to support one or more UV LEDs.  However, the specification is silent as to the construction of such a unit or how the UV LEDs are supported.  The nature of the claimed invention to provide water disinfection to water prior to its delivery to a water usage device (see abstract).  The background section discusses the necessity of providing potable water meeting relevant no structure to the UV unit at all.  There are no disclosed working examples suggestive of undue experimentation required to make a UV unit to support UV LEDS such that water may be disinfected to the quality required by industry standards.  Lastly, it is noted that while figure 6 shows UV light emitting via directions 60, there is no discussion or figure to show how one of ordinary skill in the art would make a UV unit to support the UV LED(s) to provide UV rays 60.  Therefore, claim 1 fails to meet the enabling disclosure requirement under 35 § 112(a).
Claims 3-15 lack enabling disclosure by virtue of their dependencies on a non-enabled claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a UV unit configured to support one or more UV LEDs positioned in the UV unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 is further vague and indefinite for requiring “otherwise mounted within the floor mount component” because the scope of “otherwise mounted” is unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (CN202175579) (copy of publication and machine translation submitted with the .
Regarding claim 1, He et al. teach a water system floor interface (fig. 1) for a vehicle (intended use), comprising: mount component (housing 2); a UV interface component (reflective coating 3) comprising an interior space (space inside of coating 3) housing a UV unit (1) configured to support one or more UV LEDs positioned in the UV unit ([0032]) and a water line (4) comprising one or more revolutions and being of a UV transparent material ([0015]), wherein the one or more revolutions of the water line revolve around the UV unit (as seen in figure 1), wherein the UV interface component is configured to be nested or otherwise mounted within the mount component (coating applied to housing 2, thus mounted within the mount component).
Alternatively, regarding claim 1, He et al. teach a water system floor interface (fig. 1) for a vehicle (intended use), comprising: mount component (housing 2); a UV interface component (10 is composed of a flexible printed circuit ([0032])) comprising an interior space (inherent to circular shape of flexible printed circuit see figure 3 and [0032]) housing a UV unit (LED module 12, [0032]) configured to support one or more UV LEDs (11) positioned in the UV unit ([0032], 11 integrated into 12) and a water line (4) comprising one or more revolutions and being of a UV transparent material ([0015]), wherein the one or more revolutions of the water line revolve around the UV unit (as seen in figure 1), wherein the UV interface component is configured to be nested or otherwise mounted within the mount component (10 is within the mount (i.e. housing) 2).

The combined device further differs from the claimed invention by not disclosing the floor mount configured to be mounted flush with a floor surface.
However, each of Smith, Bousquet, Roemer et al. and ‘220 teach a floor mount configured to be mounted flush with a floor surface (Smith see abstract, Bousquet see [0001] and Roemer et al.).
Each reference modifies the combined device by suggesting flush mounting of an electrical apparatus.
Since both inventions are directed towards mounting an electrical apparatus to a floor, it would have been obvious to one of ordinary skill in the art to flush mount the UV disinfection device of the combined device to be flush mounted as done in Smith, Bousquet and Roemer because flush mounting prevents occupants from tripping (Smith, col. 1, lines 28-31), flush mounting allows for concealing an electrical accessory (Bousquet, [0001]) and lastly flush mounting allows for unobtrusive access to the box ([0002]).
Regarding claim 3, He teaches wherein one or more UV OLEDs are positioned within the UV unit ([0011] of He et al.).


Claims 1 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hsueh et al. (US pgPub 2006/0169649) in view of He et al. (CN202175579) (copy of publication and machine translation submitted with the office action of 30 November 2020) in view of in view of Boodaghians et al. (US pgPub 2015/0129776) or alternatively .
Regarding claim 1, Hsueh et al. teach a water system interface for a vehicle (figs. 2-3, note: abstract), comprising: 5
a UV interface  component (206) comprising an interior space housing a UV unit (206 houses 218, see paragraph [0032]) and a water line (216) comprising one or more revolutions (helical tube 216 coils around a longitudinal core or central opening along the length of chamber 206) and being of a UV transparent material ([0032] note tube is relatively transparent to UV radiation), wherein the one or more revolutions of the water line revolve around the UV unit ([0032]).
Hsueh et al. discloses a halide lamp, thus fails to disclose UV LED(s) and further fails to disclose how the water interface is mounted, thus fails to disclose a mount and wherein the UV interface component is configured to be nested or otherwise mounted with the mount.
However, He teaches a mount (protective housing 2 interpreted to be mount since the UV disinfection system 1 must be inherently mounted therein) a UV unit (1) configured to support one or more UV LEDs positioned in the UV unit ([0032]), wherein the UV interface (reflective coating 3 or circuit board 10) is configured to be otherwise mounted within the mount component (reflective coating 3 mounted to housing 2 or circuit board 10 mounted within housing 2).
He et al. modifies the Hsueh et al. by suggesting a substitution of UV LEDs for the traditional lamps.
Since inventions are directed towards a helical tube around a central light source for the treatment of water, it would have been obvious to one of ordinary skill in the art to substitute the UV lamp of the combined device for the UV LEDs of He et al. because mercury is toxic and thus avoids its use ([0005]).  Moreover, the protective housing (i.e. mount) would protect both the spiral sleeve and the UV source.
The combined device differs from the claimed invention by not disclosing the mount to be a floor mount.
However, Boodaghians et al. teach a device 10 formed by a UV treatment chamber ([0022]-[0023]) is mounted as desired by an interface plate ([0039]) (i.e. if desired an interface plate could be mounted to the floor, thus interpreted to be a floor mount component).  Alternatively, Boodaghians et al. teaches pressing device into place on hooks on the water line.
Boodaghians modifies the combined device by providing an interface plate that allows the treatment chamber to be mounted as desired (i.e. including the floor).  Alternatively, Boodaghians teaches pressing device 10 into place by hooks on a water line, which as evidenced by Nolan discussed below is typically bellow the cabin floor and thus a floor mount component.
Since both inventions are directed towards water treatment chambers for transportation vehicles, it would have been obvious to one of ordinary skill in the art to apply an interface plate for mounting the combined device because it would solve the problem as to how to secure the device during travel.  
Alternatively, Williams teaches the water system is a floor interface comprising a floor mount component (col. 1, lines 28-30).
Williams modifies the combined device. by suggesting mounting the water treatment device to the floor.
Since both inventions are directed towards water treatment devices, it would have been obvious to one of ordinary skill in the art to mount the water treatment device of the combined device to the floor because it would prevents the tendency of the device to tip over and wobble if placed on a non-level surface.
The combined device further differs from the claimed invention by not disclosing the floor mount configured to be mounted flush with a floor surface.
However, each of Smith, Bousquet and Roemer et al. teach a floor mount configured to be mounted flush with a floor surface (Smith see abstract, Bousquet see [0001] and Roemer et al., see [0002]).
Each reference modifies the combined device by suggesting flush mounting of an electrical apparatus.
Since both inventions are directed towards mounting an electrical apparatus to a floor, it would have been obvious to one of ordinary skill in the art to flush mount the UV disinfection device of the combined device to be flush mounted as done in Smith, Bousquet and Roemer because flush mounting prevents occupants from tripping (Smith, col. 1, lines 28-31), flush mounting allows for concealing an electrical accessory (Bousquet, [0001]) and lastly flush mounting allows for unobtrusive access to the box ([0002]).
Regarding claim 4, Hsueh et al. teach wherein the water line comprises a first end (202) for receiving water from an onboard water tank ([0023] teaches a water reservoir or tank, thus water enters inlet from tank) and a second end (204) for 
Regarding claim 5, Hsueh in view of Boodaghians or Williams or He teach wherein the floor mount component comprises a cavity that is shaped and configured to receive the UV interface component (Boodaghians [0039], note: hooks receive device 10 thus a cavity in hook.  Alternatively, Williams teaches a cavity 47 for receiving the water treatment device.  Alternatively, He teaches a cavity of housing 2 shaped to receive UV interface component (3 or 10), wherein floor mount is obvious as discussed above).
Regarding claim 6, Hsueh in view of Williams or Roemer teaches wherein the floor mount component comprises an outer flange configured to abut a floor surface (fig. 10 of Williams’s 141a/141b, wherein the surface is a floor see col. 7, lines 54-64.  Alternatively, Roemer teaches a flange resting on an edge of the floor (see abstract)).
Regarding claim 7, Hsueh in view of Williams teaches wherein the floor is a lavatory (bathroom) floor (col. 7, lines 54-63)
Regarding claim 8, Hsueh et al. teach wherein the UV interface component comprises an electrical interface (206 encloses 218, thus 206 comprises 212 and 214 as seen in figure 3).
Regarding claim 9, Hsueh et al. teach wherein the electrical interface is positioned on an upper surface of the UV interface component (defining the connection to 212 and 218 to be the upper surface of 206, the limitation is met).
Regarding claim 10, Hsueh et al. teach wherein the electrical interface is positioned on a lower surface of the UV interface component (defining the connection to 214 and 218 to be the lower surface of 206, the limitation is met).
Regarding claim 11, Hsueh et al. teach wherein the UV interface component comprises a potable 15water interface ([0003] teaches potable water is supplied water, figure 3 shows outlet 204, thus outlet is a potable water interface) configured to cooperate with a water distribution line (216) that delivers water to a water usage device (outlet supplies treated water to a water usage device on vehicle).
Regarding claim 12, Hsueh et al. teach wherein the UV interface component 206 comprises a water shut off feature (by removing connection to inlet, the water would be shut off to UV interface).


Claims 1, 6-7, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nolan (US pgPub 2010/0133155) He et al. (CN202175579) (copy of publication and machine translation submitted with the office action of 30 November 2020) in view of Smith (USPN 5,692,542) or Bousquet (US pgPub 2003/0143880) or Roemer et al. (US pgPub 2010/0072198).
Regarding claim 1, Nolan teaches a water system floor interface for a vehicle (fig. 1 shows WTU 14 interfaced with cabin floor), comprising: 
a floor mount component (mounting component between WTU and floor of figure 1, see also paragraph [0034]);  5a UV interface component (WTU 14) comprising an interior space housing a UV unit ([0026]).
Nolan fails to disclose the remaining limitations of claim 1, however such limitations would be obvious in view of He et al. and Smith or Bousquet or Roemer et al. as discussed herein above.
Regarding claim 6, Nolan teaches wherein the floor mount component comprises an outer flange configured to abut a floor surface (fig. 1 shows couplings points between floor and plumbing, thus requiring a flange to keep the plumbing in a fixed alignment).
Regarding claim 7, Nolan teaches the floor surface comprises a lavatory floor/galley floor (as seen in figure 1).
Regarding claim 13, Nolan teach a cover (cabin floor in figure 1).
Regarding claim 15, Nolan teaches wherein the UV interface component may be angularly adjusted within the floor mount component in order to adjust to varied onboard plumbing configurations (since the device of Nolan is installed under the cabin floor, it may be angularly adjusted within the mounting apparatus to the floor for instance by an installer angularly turning the mounting means attached to the WTU before installation.  Note the claim does not require any structure to provide the claimed function thus any means are sufficient to meet the claimed function).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over He et al. (CN202175579) (copy of publication and machine translation submitted with the office action of 30 November 2020) (second interpretation interpreting 10 to be the interface.
Regarding claim 14, the He teaches an interface 10 and a mount 2 and the secondary references teach motivation to make mount 2 a floor mount (see above), however the combined device fails to disclose first arrow on the interface component and a second arrow on the mount component that align with one another when the UV interface component and the floor mount component are properly aligned.
However, Ono teaches first arrow on the interface component and a second arrow on the mount component that align with one another when the UV interface component and the floor mount component are properly aligned (figure 22 and paragraph [0081]-[0083]).
Ono modifies the combined device by providing alignment arrows on a frame (mount) and lamp (interface) such that attachment and removal becomes easy.
Since both devices relate to lamp constructions and opening the housing of He would be necessary for purposes of maintenance, it would have been obvious to one of ordinary skill in the art to print alignment arrows as done in Ono et al. in the combined device because it would make attachment and removal of the lamp easier when necessary ([0081] of Ono).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881